DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

MARCIA SCHEPPLER, as statutory survivor and personal representative
           of the ESTATE OF JOSEPH THOMPSON,
                          Appellant,

                                    v.

              MARTIN HEALTH CLEVELAND CLINIC d/b/a
                 TRADITION MEDICAL CENTER, and
                      MICHAEL SCOTT RICH,
                            Appellees.

                              No. 4D20-2549

                          [January 20, 2022]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Barbara W. Bronis, Judge; L.T. Case No.
562020CA000912.

  Cassidy Loutos of Loutos Law, PLLC, Port St. Lucie, and Matthew
Quattrochi of Quattrochi and Torres, P.A., Casselberry, for appellant.

   Marc J. Schleier and James D. DeChurch of Fowler White Burnett,
P.A., Miami, for appellee Martin Health Cleveland Clinic d/b/a Tradition
Medical Center.

PER CURIAM.

  Affirmed.

MAY, GERBER and LEVINE, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.